Citation Nr: 0304610	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  99-19 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility to Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35 (DEA).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel



INTRODUCTION

The veteran had active duty service from July 1947 to July 
1956 and March 1958 to February 1961.  He had brief periods 
(less than 90 continuous days) of inactive duty training and 
active duty training in the Virginia National Guard during 
the period from November 1966 until June 25, 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for the cause of the veteran's death and denied eligibility 
to DEA.

In February 2001, the Board remanded this matter to the RO 
for clarification of whether the claim had been adjudicated 
as a continuously prosecuted claim since December 1996, one 
reopened by the submission or new and material evidence, or 
one that has not been reopened.  Another reason for the 
Board's remand was to ensure compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA).

In a March 2001 supplemental statement of the case, the RO 
clarified that it had treated the appellant's claim as one 
that had been continuously prosecuted since December 1996.  
Accordingly, the Board will also do so.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the appellant's claim has been obtained 
by VA.

2.  The appellant has been notified of the evidence that is 
necessary to substantiate her claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support her claim.


3.  The veteran died in December 1981 at the age of 46.

4.  The death certificate indicates that the cause of the 
veteran's death was massive acute pulmonary edema, the onset 
of which was during the previous two to three months; 
conditions which gave rise to the immediate cause of death 
were arteriosclerotic heart disease with previous infarctions 
and inoperable three-vessel coronary artery disease; another 
significant condition contributing to death was adult onset 
of diabetes mellitus; the interval between onset of heart 
disease and death was reportedly nine years.

5.  At the time of his death, the veteran did not have 
service-connected disability.

6.  The veteran did not become disabled or die from a disease 
or injury incurred in or aggravated in the line of duty 
during active duty, or during a period of active duty for 
training, or during a period of inactive duty training, nor 
did he become disabled or die from an injury incurred or 
aggravated in the line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebral vascular accident 
which occurred during a period of inactive duty training.


CONCLUSIONS OF LAW

1.  The duty of the Department of Veterans Affairs (VA) to 
assist in the development of the appellant's claim and the 
notification requirements of the Veterans Claims Assistance 
Act of 2000 have been satisfied.  Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096, 2096-2099 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

2.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 101(16), 1110, 1310, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310, 3.312 
(2002).

3.  Basic eligibility for DEA is not established. 38 U.S.C.A. 
§ 3501(a)(1)(B) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Cause of Death

The appellant contends that the veteran's death from massive 
acute pulmonary edema due to arteriosclerotic heart disease 
with previous infarctions and inoperable three-vessel 
coronary artery disease should have been service connected. 

After a review of the entire record, and for the reasons and 
bases discussed below, the Board finds that the cause of the 
veteran's death was not from a service-connected disability.  
Therefore, the Board concludes that entitlement to service 
connection for the cause of the veteran's death is not 
warranted and that the appellant is not entitled to DEA.

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principal, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a) (2002).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 U.S.C.A. § 3.312(b) 
(2002).  

For a service-connected disability to be a contributory cause 
of death, it must be shown that it contributed substantially 
or materially; that it combined to cause death; that it aided 
or lent assistance to the production of death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312(c)(1) (2002).  A 
service-connected disability may be a contributory cause of 
death if it results in debilitating effects and general 
impairment of health to the extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3) (2002).  A service-connected disability may be 
a contributory cause of death if it affected a vital organ 
and was of itself of a progressive or debilitating nature and 
was of such severity as to have a material influence in 
accelerating death.  38 C.F.R. § 3.312(c)(4) (2002).

The death certificate indicates that the veteran died in a 
private hospital on December 9, 1981.  At that time, he was 
46 years old.  The immediate cause of death was listed as 
massive acute pulmonary edema, the onset of which was during 
the previous two to three months.  Conditions which gave rise 
to the immediate cause of death were arteriosclerotic heart 
disease with previous infarctions and inoperable three-vessel 
coronary artery disease.  Another significant condition 
contributing to death was adult onset of diabetes mellitus.  
The interval between onset of heart disease and death was 
reportedly nine years.

At the time of the veteran's death, he did not have a 
service-connected disability.  The appellant does not contend 
that a previously service-connected disability caused or 
contributed to the cause of the veteran's death.  Rather, she 
contends that the veteran should have been service connected 
for heart disease.

The Board must considered whether any of the diseases which 
caused the veteran's death should be service connected.  
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (2002).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops certain diseases to a degree of disability 
of 10 percent or more within one year of separation from such 
service, such disease shall be presumed to have been incurred 
in service.  The list of such diseases includes 
arteriosclerosis, organic heart disease, and diabetes 
mellitus.

The available service medical records contain no indication 
that the veteran had complaints, diagnoses, or treatment of 
heart disease, or diabetes mellitus during his first two 
periods of active duty service or during any period of active 
duty training or inactive duty training.  There is no 
indication in the record that the veteran developed a 
cardiovascular disease, an organic heart disease, or diabetes 
mellitus to a compensable degree within a year of a period of 
90 days or more of continuous active duty service.  He was 
first diagnosed to have had a myocardial infarction on July 
2, 1972.  He had another myocardial infarction later in July 
1972 and in November 1972.

Personnel records provided by the Office of the Adjutant 
General of the Virginia National Guard verify that at the 
time of his first heart attack, the veteran was a member of 
the Virginia National Guard.  However, his last period of 
active duty for training ended on June 25, 1972.  That period 
of duty lasted seven days.  The most recent period of active 
duty training prior to that was a period of eight days in 
September 1971.  Prior to that period of service, his most 
recent period of active duty for training was a seven-day 
period in May 1971.  The National Guard records do not 
document any period of continuous active service or active 
duty training for a period of 90 days or more which might be 
a basis for entitlement to service connection on a 
presumptive basis.

In essence, the appellant contends that service-connection 
for heart disease is warranted because its onset was while 
the veteran was a member of the Virginia Army National Guard 
at the time of his July 1972 heart attacks.  However, that 
circumstance alone does not suffice to warrant service 
connection, as the veteran was not on active duty, active 
duty training, or inactive duty training at the time of the 
July 1972 heart attack.  He had no periods of continuous duty 
in the Virginia National Guard lasting 90 days or more.  
Consequently, even though his first heart attack occurred 
only a week after his last period of active duty for 
training, the presumption of in-service incurrence of heart 
disease does not apply.

The Board has reviewed the entire record and finds no 
evidence that the veteran incurred (or may be presumed to 
have incurred) heart disease or diabetes mellitus during his 
active military service or that the myocardial infarction and 
heart disease which resulted in his death or the diabetes 
mellitus which contributed to the cause of his death were 
incurred in service.  Therefore, the Board concludes that the 
veteran, at the time of his death, was not entitled to 
service connection for of a heart disorder or diabetes 
mellitus. 

For the foregoing reasons, the Board concludes that 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death must be denied.

II.  DEA

Under 38 U.S.C.A. § 3501(a)(1)(B), the term "eligible 
person" for purposes of benefits under Chapters 35 (DEA) and 
36 includes the surviving spouse of any person who died of a 
service-connected disability.  Since the Board has found that 
entitlement to service connection for the cause of the 
veteran's death is not warranted, the benefits that would be 
payable if the veteran died from service-connected 
disability, including DEA, are also not warranted.



III.  Applicability and Compliance with VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations does not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  These duties 
are discussed in detail below.

VA has a duty to notify the appellant and her representative, 
if any, of information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 
2002).  In this case the appellant has been so notified by 
the June 1997 rating decision, the June 1997 statement of the 
case, the June 1998 rating decision, and the October 1999 and 
March 2001 supplemental statements of the case.  Also, by 
letter dated in November 2002, the appellant was informed of 
the provisions of VCAA as they pertain to the VA's duty to 
notify a claimant of information and evidence needed to 
substantiate a claim, the actions VA would undertake to 
assist her in developing her claim, and the information and 
evidence needed from her.  She did not respond with 
information identifying additional sources of relevant 
evidence.

VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that VA has complied with the VCAA notification 
requirements.

Under 38 C.F.R. § 3.159(b) (2002), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records sufficiently identified by the claimant.  The RO has 
obtained all relevant records sufficiently identified by the 
appellant or otherwise evident from the claims folder.

The appellant has had several opportunities to identify 
sources of evidence, including the claim she filed, her 
Notice of Disagreement, her substantive appeal, the 
statements filed by her or on her behalf by her 
representative.  She has not asserted, nor does the record 
suggest, that there is additional evidence that VA should 
attempt to obtain.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  In this case, the Board finds that the 
regulations implemented pursuant to the VCAA are more 
favorable to the appellant, as such regulations expand VA's 
duty: to notify the claimant of evidence need to substantiate 
the claim; to assist the claimant in the development of the 
claim, and; to notify the claimant of VA's inability to 
obtain evidence that might support the claim.

In summary, VA has satisfied its duty to notify the claimant 
of evidence necessary to substantiate the claim and to assist 
her in obtaining records and providing medical examinations.  
The revised regulation concerning VA's duty to notify 
claimants of inability to obtain records under the VCAA, 
38 C.F.R. § 3.159(e) (2002), are applicable to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by VA 
as of that date.  See 66 Fed. Reg. 45,620 and 45,631-45,632 
(Aug. 29, 2001).  VA has not been unable to obtain any 
records identified by the claimant or otherwise identified in 
the claims file.  Therefore, VA has no duty to notify the 
claimant of inability to obtain evidence.

ORDER

Service connection for the cause of the veteran's death is 
denied.

Eligibility for Dependents' Educational Assistance is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

